DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Examiner does not agree with Applicant’s argument that Osman fails to meet the added limitations.  The citations below detail the elements of the rejection.  Essentially the claims now require that the second FOV is oriented differently from the FOV anchor.  In Osman, the FOV anchor—reasonably broadly construed to read on the initial center of the displayed image based on the user’s initial, normal head tilt [e.g. axis Z’, Fig. 5A].  This position becomes the FOV anchor, with its corresponding orientation. Osman then teaches a process of iteratively reorienting FOV position as the user views the content, resulting in a second FOV having a different orientation than the FOV anchor.

35 USC § 112
Claims 24-30 remain interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use the generic placeholder “means for” without reciting sufficient structure to achieve the function.  The generic placeholder is also not preceded by a structural modifier.
The claims are therefore interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  The corresponding structure appears to be described at Figs. 1 and 2 and paras. 43- 47, 55-60, and 78-80 of the application as filed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, 9-13, 15, 17-21, 23-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 2018/0349705 in view of Osman et al., US 2017/0092235.

Regarding claims 1, 9, 17 and 24, Kim teaches a method, apparatus and medium for storing code performed by an electronic device, comprising:
receiving surround view image content Figs. 1, 2, paras. 18, 19, 34, 49];
orienting a first field of view (FOV) of the surround view image content to a coordinate system of the surround view image content [paras. 19, 33, 34, 36, 49];
receiving a reorientation input [e.g. gestures paras. 23, 29, 30, 33, 36];
determining a reorientation factor based on the reorientation input [Fig. 5, 6, paras. 23, 26, 29, 36];
wherein the reorientation factor comprises a difference vector [“difference vector” is very broad. Para. 64 of the filed specification describes an example of a difference vector as a difference between an axis of the surround view image coordinate system and a direction of target FOV.  This is also very broad, simply denoting some distance or change between any axis of a coordinate system and the FOV.  A coordinate system may have any number of different axes, limited only by arbitrarily chosen parameters of the coordinate system.  Thus the recited difference vector reads on essentially any directional vector, angle, etc., to a desired FOV.  The claim only requires that the difference vector is “based on” a reorientation input, which would include an input from a user such as head movement towards the target FOV as shown in Kim, Figs. 5, 6, paras. 23, 24, 27, 29, 33, 36.  Kim meets a “difference vector” at least in Fig. 4 (and paras. 27-29), by showing directional arrows (vectors) from Obj1 and Obj2 at t1 and the same objects at t2.  Those arrows represent the data used to track objects, i.e. to reorient the FOV, and they can reasonably be considered difference vectors];
reorienting the first FOV to a second FOV of the surround view image content relative to the coordinate system based on the reorientation factor and presenting the second FOV [Figs. 5, 6, paras. 23, 24, 27, 33, 36].
Kim is silent on a difference vector based on a forward axis, and adding an orientation of the device (i.e. HMD) to the reorientation factor. Osman teaches a spherical video system wherein the reorientation factor comprises a difference vector between a forward axis of the coordinate system and a ROI [the first position is a reorientation factor (i.e. it is a factor in the orientation processing) that represents a viewing direction, i.e. a difference vector from the forward axis (e.g. axis Z’, Fig. 5A); note the difference vector may be zero and still meet the limitation; paras. 8, 9, 61-63; Figs. 5A, 6A, 6B]; and
reorienting the FOV anchor to the ROI based on the reorientation factor [initial orientation, i.e. FOV anchor, is established based on user head movement, Fig. 11, 6A, 6B, para. 82]
reorienting the first FOV oriented relative to a FOV anchor corresponding to a coordinate system of surround image content [vector Z’ in Fig. 5A is the starting center point, or anchor; reticle 502 also reads on FOV anchor] to a second FOV of the surround view image content relative to the coordinate system based on adding an orientation of the electronic device to the reorientation factor, wherein the second FOV is oriented differently from the FOV anchor [FOV anchor is set in an initiation process (para. 82), while subsequent, different reorientations (to a second FOV) are performed iteratively, Figs. 6A, 6B,  paras. 82, 86, 87; image is adjusted from first FOV to second FOV by adding any new offset for head position to the device orientation amount, paras. 30, 35, 50, 53, 61-63, 74, 87; Figs. 3, 5 (all), 6 (all), 7E, 7F].
 It would have been obvious before the effective filing date of the claimed invention to combine the references, in order to compensate for the position of the user’s head while maintaining accurate centering of the point of interest (e.g. a reticle or center of image, i.e. ROI), and also to prevent user eye fatigue [see Osman, paras. 30, 63].

Regarding claims 2, 10, 18, and 25, Kim teaches a method of claim 1, wherein reorienting the first FOV is based on a real-world orientation of the electronic device [e.g. head movement causing motion of terminal 120, paras. 19, 29].

Regarding claims 3, 11, 19, and 26, Kim teaches a method wherein reorienting the first FOV is based on the real-world orientation of the electronic device relative to the coordinate system of the surround view image content [e.g. when user shifts head with respect to 3d content viewing window, Figs. 2, 4-6, para. 29].

Regarding claims 4, 12, 20, and 27, Kim teaches a method wherein determining the reorientation factor comprises: determining a target field of view based on the reorientation input; and determining the reorientation factor based on the target field of view [user may designate object/FOV, e.g. by headset or gestures, and object is tracked by adjusting FOV, Figs. 5, 6, paras. 23, 24, 27, 29, 30, 33, 36, 40].

[Figs. 5, 6, paras. 23, 24, 27, 29, 30, 33, 36, 40].

Regarding claims 7, 15, 23, and 30, Kim teaches a method wherein determining the reorientation factor comprises: determining at least one hand gesture based on the reorientation input; determining a region of interest (ROI) based on the at least one hand gesture; and determining the reorientation factor based on the ROI [user may designate object/FOV using gesture, and object is tracked by adjusting FOV, Figs. 5, 6, paras. 23, 24, 27, 29, 30, 33, 36, 40].


Claims 6, 8, 14, 16, 22 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Osman as cited above in view of McCauley et al., US 2017/0372748.

Regarding claims 6, 14, 22, and 29, Kim and Osman are silent on determining audio direction.  McCauley teaches a system wherein determining the reorientation factor comprises: determining an audio direction based on the reorientation input [paras. 94, 95]; and determining the reorientation factor based on the audio direction [e.g. step 314, Figs. 6, 11, paras. 96-98].  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kim to allow users to identify objects by detecting an audio direction, providing an intuitive way for the user to specify objects of interest even if they are not currently visible to the user. 

[e.g. 322, Fig. 11; paras. 94-98].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy R Newlin whose telephone number is (571)270-3015.  The examiner can normally be reached on M-F 8-5 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/TRN/

/JEFFEREY F HAROLD/            Supervisory Patent Examiner, Art Unit 2424